Case 2:20-cv-02135-MSN-cgc Document 1 Filed 02/26/20 Page 1 of 12                        PageID 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
_____________________________________________________________________________

THOMAS A. RUSSELL, M.D.,
PATRICK BURKE,
GERARD INSLEY,
AMANDA KIELY,
PAUL BURKE,                                           Docket No.: 2:20-cv-02135
THOMAS MADDEN, and
AIDEEN JENNINGS,                                      JURY DEMANDED

               Plaintiffs,
v.

ZIMMER, INC.,

            Defendant.
______________________________________________________________________________

      COMPLAINT FOR COMPENSATORY AND PUNITIVE DAMAGES FOR
 FRAUDULENT INDUCEMENT, BREACH OF CONTRACT, BREACH OF IMPLIED
  DUTY TO ACT IN GOOD FAITH, AND REQUEST FOR DECLARATORY RELIEF
______________________________________________________________________________

       COME NOW Plaintiffs Thomas A. Russell, M.D., Patrick Burke, Gerard Insley, Amanda

Kiely, Paul Burke, Thomas Madden, and Aideen Jennings, by and through counsel, seeking

compensatory and punitive damages and declaratory relief related to Defendant Zimmer, Inc.’s

fraudulent inducement, breach of contract, and breach of implied duty to act in good faith. In

support of this Complaint, Plaintiffs show the Court as follows:

                                            PARTIES

       1.      Plaintiff Thomas A. Russell, M.D. (“Dr. Russell”) is a citizen and resident of the

State of Tennessee.

       2.      Plaintiff Patrick Burke is a citizen and resident of Limerick, Ireland.

       3.      Plaintiff Gerard Insley is a citizen and resident of Limerick, Ireland.
Case 2:20-cv-02135-MSN-cgc Document 1 Filed 02/26/20 Page 2 of 12                        PageID 2



       4.      Plaintiff Amanda Kiely is a citizen and resident of Limerick, Ireland.

       5.      Plaintiff Paul Burke is a citizen and resident of Limerick, Ireland.

       6.      Plaintiff Thomas Madden is a citizen and resident of Tipperary, Ireland

       7.      Plaintiff Aideen Jennings is a citizen and resident of Clare, Ireland.

       8.      Plaintiffs are former shareholders of CelgenTek Innovations Corporation, which

was acquired by Defendant Zimmer, Inc. (“Zimmer”) on September 27, 2016.

       9.      Zimmer is a Delaware corporation, with its principal place of business at 345 E.

Main Street, Warsaw, Indiana, 46580.

       10.     Zimmer may be served through its registered agent, Corporation Service Company,

135 North Pennsylvania Street, Suite 1610, Indianapolis, IN 46204.

                                 JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332 (diversity

of citizenship), because the matter in controversy exceeds the sum of $75,000 exclusive of

interest and costs and is between citizens of different states.

       12.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391 and 18 U.S.C. §

1965(a) because Zimmer does business in this district and a substantial part of the events or

omissions giving rise to the claims occurred in this district.

                                               FACTS

       13.     CelgenTek Innovations Corporation (“CIC”) is the creator and designer of the N-

Force Fixation System®.

       14.     The N-Force Fixation System is designed for the fixation of bone fractures and

bone reconstructions, and it allows healthcare professionals to directly administer bone substitute




                                            Page 2 of 12
Case 2:20-cv-02135-MSN-cgc Document 1 Filed 02/26/20 Page 3 of 12                         PageID 3



materials and bone cement directly into the bone through a fenestrated screw in a single integrated

construct.

          15.     In 2014 Zimmer and its employees approached CIC shareholders through Dr.

Russell about potential business arrangements regarding CIC’s N-Force technology (including

various hardware and screws) and iN3 calcium phosphate cements (collectively, the “Distribution

Agreement Products”).

          16.     On October 7, 2015, CIC and Zimmer entered into an Exclusive Distribution

Agreement, whereby Zimmer became the sole distributor worldwide of CIC’s Distribution

Agreement Products in the field of orthopedic and bone repair and regeneration applications.

          See Exclusive Distribution Agreement. Defendant possesses this document.

          17.     According to the terms of the Exclusive Distribution Agreement, Zimmer

committed to make “commercially reasonable efforts” to promote, commercialize, and sell the

Exclusive Distribution Agreement Products and to place purchase orders with CIC for all required

inventory.

          See id., section 2.1.

          18.     On November 20, 2015, Zimmer acquired Twenty-Six Thousand, Six Hundred

Sixty-Seven (26,667) shares of Series A Preferred Stock in CIC.

          19.     This transaction (“2015 Stock Purchase Agreement”) transferred ten percent (10%)

equity ownership of CIC to Zimmer.

          20.     Thereafter, Zimmer began negotiations to acquire the remainder of Plaintiffs’ stock

in CIC.




                                             Page 3 of 12
Case 2:20-cv-02135-MSN-cgc Document 1 Filed 02/26/20 Page 4 of 12                        PageID 4



       21.     Zimmer (through one of its affiliates, Zimmer Biomet Holdings, Inc.) and CIC

initially discussed a closing payment of Thirty Million Dollars ($30,000,000.00), with no

additional royalty payments, earnout payments, or contingent payments.

       See Letter of Intent dated April 26, 2016. Defendant possesses this document.

       22.     During further negotiations, Zimmer suggested that the earnout payments be

changed from payments based on EBITDA targets to payments based on a percentage of net sales

of the “Earnout Products” as defined in the Purchase Agreement. The Earnout Products included

the Exclusive Distribution Agreement Products and other CIC products.

       23.     Plaintiffs (as selling shareholders), Dr. Russell (as the shareholder representative),

and CIC entered into a Stock Purchase Agreement dated September 27, 2016 (“2016 Stock

Purchase Agreement” or “Agreement”).

       See 2016 Stock Purchase Agreement. Defendant possesses this document.

       24.     The 2016 Stock Purchase Agreement resulted in an Estimated Purchase Price of

Seventeen Million, One-Hundred Eighteen Thousand, Five-Hundred and Sixty Dollars

($17,118,560.00) and provided for additional “Contingent Consideration” consisting of a

percentage of net sales.

       25.     Two Million, Three Hundred Thirty-Five Thousand, Three Hundred Twenty

Dollars ($2,335,320.00) of the purchase price was to repay Zimmer loans made to CIC for lack of

inventory orders by Zimmer under the terms of the Exclusive Distribution Agreement, which in

turn reduced shareholder proceeds from the 2016 Stock Purchase Agreement.

       26.     Pursuant to the 2016 Stock Purchase Agreement, Zimmer was required to use

“commercially reasonable efforts” to sell the Earnout Products during the “Earnout Period” from

January 1, 2017 through December 31, 2033.



                                           Page 4 of 12
Case 2:20-cv-02135-MSN-cgc Document 1 Filed 02/26/20 Page 5 of 12                       PageID 5



       See id., Section 2.05, pp. 18–21.

       27.     Instead of honoring this provision, Zimmer discontinued the distribution of the

Earnout Products outside the United States, including all European sales, marketing, and research

related to the Earnout Products.

       28.     Furthermore, Zimmer cancelled CIC’s vendor contracts, terminated key

employees, and failed to renew European Union regulatory clearances on CIC’s Products. These

actions make it virtually impossible to restart Products sales.

       29.     Contingent Consideration payments should have totaled millions of dollars.

Instead, actual Contingent Consideration payments in 2018-2019 totaled only approximately One

Hundred Twenty-Five Thousand Dollars ($125,000.00).

       30.     During the negotiations leading up to the execution of the 2016 Stock Purchase

Agreement, Zimmer never intended to use “commercially reasonable efforts” to market and sell

the Earnout Products during the Earnout Period, and Zimmer’s actions after the execution of the

Agreement further demonstrate that it deliberately misled Dr. Russell and the other CIC

shareholders to enter into the Agreement.

       31.     Specifically, Zimmer:

               (a)     Failed to retain the members of the commercial team involved in market
                       development in Europe;

               (b)     Sent a field notification to customers stating that the product supply was to
                       be terminated based on “strictly a business decision;”

               (c)     Terminated the clinical trial at the Leeds General Infirmary;

               (d)     Allowed the CE Mark regulatory approval for iN3 Cement to expire;

               (e)     Allowed the CE Mark for the N-Force technology to expire;

               (f)     Terminated key individuals who were involved with and were
                       knowledgeable about the product;

                                            Page 5 of 12
Case 2:20-cv-02135-MSN-cgc Document 1 Filed 02/26/20 Page 6 of 12                       PageID 6




               (g)       Ceased N-Force product manufacturing activity at the Memphis facility;

               (h)       Terminated the Supply and Distribution Agreement with Innotere for the
                         iN3 Cement;

               (i)       Failed to meet customer orders for the product in Europe;

               (j)       Removed instrumentation sets for N-Force application from customer
                         locations;

               (k)       Failed to commercialize the product in Australia despite the fact that the
                         product was registered and granted reimbursement status in Australia in
                         2016. Further, despite multiple staff training and registration fees, no
                         product was ever shipped;

               (l)       Failed to bolster new European sales with new CelgenTek Ltd. customers,
                         despite multiple product training sessions;

               (m)       Failed to schedule promised leadership team meetings to discuss
                         developments with the N-Force system and the iN3 cement; and

               (n)       Terminated meaningful communication with Plaintiffs regarding the
                         Earnout Products.

       32.     Based on the foregoing acts and omissions, Zimmer fraudulently induced Plaintiffs

to enter into the Stock Purchase Agreement and agree to the “Contingent Consideration.”

       33.     Plaintiffs have suffered economic damages as a result of this reliance in an amount

not less than Twelve Million, Eight-Hundred Eighty-one Thousand, Four Hundred Forty Dollars

($12,881,440.00).

                                      CLAIMS FOR RELIEF

                                        COUNT I:
                                 FRAUDULENT INDUCEMENT

       Plaintiffs incorporate by reference paragraphs 1–33 above, as if restated verbatim herein,

and allege as follows:




                                            Page 6 of 12
Case 2:20-cv-02135-MSN-cgc Document 1 Filed 02/26/20 Page 7 of 12                          PageID 7



       34.     Zimmer made false statements to Plaintiffs concerning its intent to use

“commercially reasonable efforts” to sell the Earnout Products during the “Earnout Period,” from

January 1, 2017 through December 31, 2033.

       35.     These statements were material to induce the transaction, as they formed the basis

of Plaintiffs’ acceptance of the revised terms of the 2016 Stock Purchase Agreement.

       36.     When it entered into the 2016 Stock Purchase Agreement, Zimmer had no intent to

use “commercially reasonable efforts” to sell the Earnout Products during the “Earnout Period”

and, indeed, it did not use “commercially reasonable efforts” to sell the Earnout Products.

       37.     Zimmer intended to induce Plaintiffs’ reliance on the false statement from the

moment it suggested compensation related to Earnout Products sales during the “Earnout Period.”

       38.     Plaintiffs reasonably relied on the terms of the 2016 Stock Purchase Agreement,

and Zimmer’s promise to use “commercially reasonable efforts” to sell the Earnout Products

during the “Earnout Period.”

       39.     Plaintiffs were – and continue to be – injured as a result of this reliance in an amount

to be determined by this Court, but no less than the difference between the original thirty million

dollars ($30,000,000.00) stated in the April 26, 2016, Letter of Intent and the Seventeen Million,

One-Hundred Eighteen Thousand, Five-Hundred and Sixty Dollars ($17,118,560.00) actually paid

— which amounts to Twelve Million, Eight-Hundred Eighty-One Thousand, Four Hundred Forty

Dollars ($12,881,440.00).

       40.     Given the foregoing, Zimmer’s actions are prima facie evidence of fraudulent

inducement – especially in light of the fact that Zimmer discontinued the distribution of CIC’s

Products outside the United States, as well as halted all European sales, marketing, and research

related to the Products, as of December 31, 2019.



                                            Page 7 of 12
Case 2:20-cv-02135-MSN-cgc Document 1 Filed 02/26/20 Page 8 of 12                     PageID 8



       See, e.g., Lamb v. MegaFlight, Inc., 26 S.W.3d 627, 630-31 (Tenn. Ct. App. 2000) (noting

the elements of fraudulent inducement in Tennessee).

       41.     Had Zimmer honestly relayed its intent to “mothball” the Earnout Products,

Plaintiffs would not have entered into the 2016 Stock Purchase Agreement.

       42.     Zimmer intended to induce Plaintiffs’ reliance on Zimmer’s false statements by

grossly overstating the amount of the Contingent Consideration that would flow during the

“Earnout Period.”

       43.     Zimmer knew that Plaintiffs would not have agreed to reduce the initial closing

payment from Thirty Million Dollars ($30,000,000.00) to Seventeen Million, One-Hundred

Eighteen Thousand, Five-Hundred and Sixty Dollars ($17,118,560.00) without Zimmer’s

fraudulent inducement regarding the expected Contingent Consideration.

       44.     Zimmer and its employees and agents were acting within the course and scope of

their employment in their communications and negotiations with Plaintiffs concerning the

Exclusive Distribution Agreement, the 2015 Stock Purchase Agreement, the April 26, 2016, Letter

of Intent, the 2016 Stock Purchase Agreement, and all associated and subsequent communications

and representations.

       45.     Plaintiffs reasonably relied upon Zimmer’s material misrepresentations to their

detriment by transferring their stock in CIC to Zimmer pursuant to the revised terms proposed by

Zimmer.

       46.     Zimmer’s material misrepresentations injured Plaintiffs in an amount not less than

Twelve Million, Eight-Hundred Eighty-one Thousand, Four Hundred Forty Dollars

($12,881,440.00), which is the difference between the original Thirty Million Dollars

($30,000,000.00) stated in the April 26, 2016, Letter of Intent and the Seventeen Million, One-



                                          Page 8 of 12
Case 2:20-cv-02135-MSN-cgc Document 1 Filed 02/26/20 Page 9 of 12                      PageID 9



Hundred Eighteen Thousand, Five-Hundred and Sixty Dollars ($17,118,560.00) provided in the

2016 Stock Purchase Agreement.

       47.     Further, Plaintiffs are entitled to punitive damages as a result of Zimmer’s

fraudulent inducement in an amount to be determined at trial, but no less than treble damages:

Thirty-Eight Million Six-Hundred Forty-Four Thousand, Three-Hundred Twenty Dollars

($38,644,320.00).

                                       COUNT II:
                                  BREACH OF CONTRACT

       Plaintiffs repeat and re-allege the allegations of paragraphs 1–47 above, and hereby

incorporate them by reference as if stated verbatim herein.

       48.     Zimmer and Plaintiffs entered into an enforceable 2016 Stock Purchase Agreement.

       49.     Zimmer breached this contract with Plaintiffs by failing to use “commercially

reasonable efforts” to sell the Products during the “Earnout Period,” from January 1, 2017, through

December 31, 2033.

       50.     Plaintiffs have suffered damages in an amount to be determined at trial as a result

of Zimmer’s breach of the 2016 Stock Purchase Agreement, but in no event are Plaintiffs’

compensatory damages less than Twelve Million, Eight-Hundred Eighty-One Thousand, Four

Hundred Forty Dollars ($12,881,440.00).

                                      COUNT III:
                     BREACH OF IMPLIED DUTY TO ACT IN GOOD FAITH

       Plaintiffs repeat and re-allege the allegations of paragraphs 1–50 above, and hereby

incorporate them by reference as if stated verbatim herein.




                                           Page 9 of 12
Case 2:20-cv-02135-MSN-cgc Document 1 Filed 02/26/20 Page 10 of 12                        PageID 10



        51.     Under the covenant of good faith and fair dealing, each party to a contract impliedly

promises that it will not intentionally or purposely do anything that will destroy or injure the other

party’s right to receive the fruits of the agreement.

        52.     Zimmer – by refusing to use “commercially reasonable efforts” to sell the Products

during the “Earnout Period” from January 1, 2017, through December 31, 2033, and by terminating

the distribution of CIC’s Products outside the United States as well as halting all European sales,

marketing, and research as of December 31, 2019 – has breached the implied covenant of good

faith and fair dealing.

        53.     Zimmer’s breach of the implied covenant of good faith and fair dealing has caused

and is continuing to cause damage to Plaintiffs in an amount to be proven at trial, but such amount

will exceed Seventy-five Thousand Dollars ($75,000.00), exclusive of interest and costs.

                                        COUNT IV:
                                   DECLARATORY RELIEF

        Plaintiffs repeat and re-allege the allegations of paragraphs 1–53 above, and hereby

incorporate them by reference.

        54.     As evidenced by the allegations set forth in the above paragraphs, a substantial

controversy exists between the parties of sufficient immediacy and reality to warrant issuance of

a declaratory judgment that Zimmer is in breach of the 2016 Stock Purchase Agreement.

        55.     A judgment declaring the rights of the parties with respect to the matter in

controversy will serve a useful purpose in clarifying and settling the legal relationship at issue and

will terminate and afford relief from the uncertainty, insecurity, and controversy giving rise to this

lawsuit.

        56.     Pursuant to 28 U.S.C. § 2201 and Fed. R. Civ. P. 57, Plaintiffs seek a declaratory

judgment finding Zimmer in breach of the 2016 Stock Purchase Agreement.

                                            Page 10 of 12
Case 2:20-cv-02135-MSN-cgc Document 1 Filed 02/26/20 Page 11 of 12                    PageID 11



       WHEREFORE, PREMISES CONSIDERED, Plaintiffs request that judgment be

rendered as follows:

       1.     That process issue and be served upon Zimmer requiring it to answer this
              Complaint;

       2.     That Zimmer be found to have fraudulently induced Plaintiffs to enter the 2016
              Stock Purchase Agreement;

       3.     That Zimmer be found to be in breach of the 2016 Stock Purchase Agreement;

       4.     That Zimmer be found to have breached the implied covenant of good faith and fair
              dealing with respect to the 2016 Stock Purchase Agreement;

       5.     That Plaintiffs be awarded compensatory damages against Zimmer in an amount to
              be determined at trial, but no less than Twelve Million, Eight-Hundred Eighty-one
              Thousand, Four Hundred Forty Dollars ($12,881,440.00) as a result of Zimmer’s
              negligent and intentional acts;

       6.     That Plaintiffs be awarded their respective costs and reasonable attorneys’ fees as
              they may be entitled under the facts and circumstances of this cause and as provided
              in the contract;

       7.     That Plaintiffs be awarded punitive damages in an amount to be determined by the
              Court, but in an amount no less than Thirty-Eight Million Six-Hundred Forty-Four
              Thousand, Three-Hundred Twenty Dollars ($38,644,320.00) as a result of the
              fraudulent conduct of Zimmer; and

       8.     That Plaintiffs be awarded pre-judgment and post-judgment interest and such other
              general or equitable relief and damages to which they may be entitled.




                                         Page 11 of 12
Case 2:20-cv-02135-MSN-cgc Document 1 Filed 02/26/20 Page 12 of 12      PageID 12



                                   Respectfully submitted,

                                   s/ Philip E. Mischke
                                   Philip E. Mischke (BPR # 10063)
                                   Robert F. Miller (BPR # 7797)
                                   Richard D. Underwood (BPR # 14515)
                                   Justin E. Mitchell (BPR # 25578)
                                   FARRIS BOBANGO PLC
                                   999 S. Shady Grove Road, Suite 500
                                   Memphis, Tennessee 38120
                                   Telephone: (901) 259-7100
                                   pmischke@farris-law.com
                                   rmiller@farris-law.com
                                   runderwood@farris-law.com
                                   jmitchell@farris-law.com
                                   Attorneys for Plaintiffs




                                 Page 12 of 12
